Citation Nr: 1110578	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  04-25 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a personality disorder.  

2.  Entitlement to a compensable rating for service-connected hearing loss.  

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for left lower leg disability.  


REPRESENTATION

Appellant represented by:	Jacob C. Swygert, Jr., Esq.


WITNESS AT HEARING ON APPEAL

The Veteran and Spouse



ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to December 1985 and from March 1986 to July 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama.

The appellant presented testimony at a Travel Board hearing chaired by the undersigned Veterans Law Judge in December 2007.  A transcript of the hearing is associated with the claims folder.  

In August 2010, the Board sent the case out for an Independent Medical Examination (IME) specialist opinion.  The case has been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  The Veteran withdrew his appeal for entitlement to an initial compensable rating for service-connected hearing loss via a March 2008 letter from his representative.  

2.  The Veteran withdrew his appeal for entitlement to a compensable rating for hearing loss via a March 2008 letter from his representative.  

3.  VA medical treatment did not cause the Veteran any additional lower left leg disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the issue of service connection for a personality disorder have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to a compensable rating for service-connected hearing loss have been met.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. §§ 20.202, 20.204.

3.  The requirements for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a lower left leg disability are not met.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(a).

In March 2008, the Veteran's representative submitted a letter indicating that the Veteran wished to only pursue his outstanding claim under 38 U.S.C.A. § 1151 and that he waived all other issues before the board.  Therefore, the Board finds that the appeal for the claims of entitlement to service connection for a personality disorder and entitlement to a compensable rating for hearing loss have been withdrawn.  38 C.F.R. § 20.204.  

As the Veteran has withdrawn his appeal as to the issues of entitlement to service connection for a personality disorder and entitlement to a compensable rating for hearing loss, there remain no allegations of errors of fact or law for appellate consideration concerning these issues.  Therefore, the Board has no jurisdiction to review the issues.  Accordingly, the issues of entitlement to service connection for a personality disorder and entitlement to a compensable rating for hearing loss are dismissed.

Entitlement to Compensation Under 38 U.S.C.A. § 1151

The Veteran argues that he is entitled to compensation under 38 U.S.C.A. § 1151 for a lower left leg disability.  Specifically, the Veteran and his representative contend that the Veteran underwent treatment for his left leg at VA, including in May 2003 (aspiration) and it caused an additional left lower leg disability (nerve damage).  

Under 38 U.S.C.A. § 1151, compensation is awarded for a qualifying additional disability or death in the same manner as if such additional disability or death were service- connected.  For purposes of this section, a disability or death is a qualifying additional disability if (1) the disability or death was not the result of the veteran's willful misconduct, (2) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under the law administered by the Secretary, and (3) the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e. given in orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c).

The informed consent process must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

VA outpatient records show that the Veteran underwent drawing of fluid (aspiration) from a ruptured anterior Baker's cyst of the left lower extremity on May 16, 2003 by a resident MD.  The doctor who performed the aspiration noted that the Veteran should follow-up if any further pain, swelling or limitations occurred prior to the orthopedic follow-up.   Thereafter, he continued to complain of left knee pain.  Follow-up in July 2003 shows that he reported with swelling over the lateral aspect of the left shin.  A July 2003 VA treatment record shows an EMG test that there was a finding compatible with distal sensory neuropathy on the left, involving the distal superficial peroneal nerve.  An August 2003 MRI revealed no evidence of ligamentous damage to the knee.  A fluid filled cyst was noted. The assessment was ganglion cyst left tibia/fibula joint with compression of the superficial peroneal nerve.  There was an indication the examiner would plan operative resection of the mass.  

A large 8 cm mass on the lateral aspect of the left tibia was noted in an August 2003 pre-surgery hospital admission note and it was felt that this was compressing the superficial peroneal nerve.  The cyst was removed surgically in August 2003 and post-operatively the Veteran had persistent lower leg numbness, but with good motor function of the peroneal supplied muscles.  There were no complications noted during the surgery.  An MRI in March 2004 revealed sural neuropathy and left leg ganglion cyst.  The examiner at the time noted that there was a recurrent cyst and that his recommendation was to not do any further surgery at the time.  The examiner noted that there was probably nothing further they could offer him other than aspirating it at some point and that it is likely to recur, even with this treatment.  

Subsequent VA treatment records show the Veteran suffered from a recurrent large left leg ganglion cyst and sural neuropathy.  

In the Veteran's July 2004 substantive appeal, he contends that the reason he thinks VA's information is wrong is because all of the information was coming from a government hospital.  He requested that a non-government hospital take a look at his left leg injury.  During the Veteran's hearings before the RO and the undersigned in January 2005 and December 2007, respectively, he testified that he went in to the VA hospital to have his leg looked at and they discovered a mass in his leg.  

In January 2005 he testified that he went to the clinic and a doctor took multiple needles and put them into his leg around the knee to dry to draw fluid out.  The Veteran testified that the doctor was not able to get much out.  By the next morning, he leg was killing him.  The Veteran contends that after the procedure he started having numbness and that this procedure caused nerve damage.  The Veteran testified that the doctor was not qualified to go in his knee to attempt to draw fluid out, because he was just a resident and not a specialist.  

During the Veteran's December 2007 hearing before the undersigned, he testified to much of the same as he did in January 2005.  The crux of the Veteran and his wife's testimony that before the aspiration procedure the Veteran had some leg problems, but afterwards he could barely move the leg and could not walk on it.  The Veteran testified that one VA doctor told the Veteran that the doctor who aspirated the Veteran's knee should not have attempted to do it if he was not qualified to do it.  The Veteran testified that the doctor who said this had left VA and the Veteran did not provide a name.  The Veteran also testified that the surgeons who did his August 2003 surgery told him they hit a nerve that could have caused the nerve damage.  

In August 2010, the Board sent the case out for an Independent Medical Examination (IME) specialist opinion.  Dr. M.F., a professor and vice-chairman of the Department of Neurology at the University of Massachusetts Medical School, issued a report in September 2010.  Dr. M.F reviewed the Veteran's records and provided a narrative and history of the various treatment records and procedures the Veteran underwent with his left lower leg at VA.  

Dr. M.F. opined that the Veteran had a large Baker's cyst that compressed the left superficial peroneal nerve, causing injury to this nerve that was documented by the July 2003 EMG study.  Dr. M.F. noted that this compression manifested itself clinically by the lower leg numbness and discomfort experienced by the Veteran.  The examiner opined that it was unlikely that the superficial peroneal nerve problem was caused or exacerbated by the aspiration procured initially performed when the Veteran presented for medical attention.  Dr. M.F. opined that he could not ascribe the injury to carelessness, negligence or improper skill, judgment of the physician who performed the aspiration procedure.  

Dr. M.F.'s rationale was that permanent injury to the superficial peroneal nerve is a recognized consequence of such large cysts and is an unfortunate but relatively common scenario in this situation.  He noted that surgical removal of the cyst may or may not alleviate the symptoms related to the nerve compression and only after the procedure is performed and time allowed to pass will the potential benefits or lack thereof be observable.  Neurologist commonly see patients with peripheral nerve compressions from a variety of causes and they typically try to remove the source of the compression by referral for an appropriate procedure that in some cases may be beneficial, but it does not occur in all situations.  Dr. M.F. closed his report by noting that there is no effective medical therapy for nerve compressions beyond supportive care as was employed in this case.  

Competent lay evidence is evidence provided by a person who has personal knowledge of facts or circumstances and conveys such matters that can be observed and described by a layperson.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Lay evidence is acceptable to prove symptomatology over a period of time when such symptomatology is within the purview of, or may be readily recognized by lay persons.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).

As the Veteran is competent to report matters which a layperson may perceive (such as various symptoms suffered), the Board also finds his account of increased pain subsequent to the May 2003 aspiration in his lower left leg is credible when evaluated in light of the totality of the record.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that "[o]nce evidence is determined to be competent, the Board must determine whether such evidence is also credible.")

While the Veteran is competent to describe certain symptoms of increased lower left leg pain and functional impairment, he is not competent to provide testimony regarding the etiology of this disability associated with it.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (lay evidence is competent when a layperson is competent to identify a medical condition, when a layperson is reporting a contemporaneous medical diagnosis, or when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional) (citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  See also Jandreau, 492 F.3d at n. 4 (a layperson may be competent to identify a condition where the condition is simple, like a broken leg, but not if the condition is, for example, a type of cancer).  The etiology of the Veteran's lower left leg disability is not a simple identification that a layperson is competent to make.  There is no indication that the Veteran has the requisite medical training or expertise to opine as to the etiology of this disability, which involves complex medical concepts.  Given the medical expertise necessary in making such an opinion as to etiology of his lower left leg disability (including whether it was due to any medical treatment) and the assignment of symptoms to a particular diagnosis, the Veteran's statements regarding etiology of this disability do not constitute competent medical evidence on which the Board can make a determination.  

The Veteran is competent to relay what his doctors have told him.  A review of the claims file reveals that the Veteran has claimed another VA doctor (whom he does not name and whom the Veteran claims has left the VA) told him that the doctor who performed the aspiration was not qualified and did it incorrectly.  The Veteran has also claimed that one of the surgeons who performed his surgery told him that he hit the Veteran's nerve.  The Board has no reason to not find the Veteran credible as to these statements.  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.

In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator . . .              Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In this case, the Board places greater weight on the opinion of the September 2010 IME specialist than it does on the testimony of the Veteran regarding what a doctor or doctors whom he cannot name told him.    

The fact that a Veteran has received regular treatment from a physician or other doctor is certainly a consideration in determining the credibility of that doctor's opinions and conclusions.  That notwithstanding, the United States Court of Appeals for Veterans Claims (Court) has declined to adapt a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of a VA examiner or another doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).  

The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The purported opinions of VA doctors that the Veteran testified to are completely conclusory in nature.  The Veteran did not indicate that the doctors provided any rationale as to how why or how the Veteran's treatment caused his additional disability.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.)  In addition, there is no indication in the VA treatment records that support the Veteran's contentions of an unqualified examiner (the doctor who performed the aspiration was a resident MD) and there is no indication in the record that the doctor was unqualified (other than the Veteran's testimony).  This Veteran is not competent to opine as to the doctor's qualifications.  See Davidson v. Shinseki, supra.  

As the Veteran's testimony of what the doctor relayed to him merely provides a bare conclusion, with no supporting data, reasoned medical explanation or an analysis that could be considered against contrary opinions, this opinion thus is of dubious probative value and assigned little weight.  The Court has held on several occasions that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The Board also notes that there is no medical evidence of record (to include the operation report and discharge summary) to reflect any problems or side effects from the August 2003 surgery to remove the Veteran's left leg cyst, including that the doctors damaged a nerve during the surgery.  Therefore, the Veteran's testimony of what a VA doctor told him is of dubious probative value and assigned little weight in contrast to the numerous medical records and opinion of Dr. M.F., the IME specialist, who explained exactly what is causing the Veteran's left leg discomfort and why.  

The September 2010 IME specialist report contains a statement of reasons and bases for the conclusions made.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  The Board finds this September 2010 IME opinion highly probative because it was based on a review of the relevant medical evidence in the claims file, a review of medical literature and the examiner provided a reasoned rationale.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that a mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion).  The IME specialist clearly stated the reasons why the current disability is not related to the Veteran's VA treatment and the Board finds the explanation to be sufficient.  Further development regarding this issue would be futile because there is no additional medical evidence or medical literature identified as possibly necessary to reach an opinion.  As such, the opinion is adequate for adjudicative purposes.  See Jones v. Shinseki, 23 Vet. App. 382, 390-391 (2010).  

Therefore, the Board finds that the opinion of the September 2010 IME specialist who concludes that the Veteran's superficial peroneal nerve problem was not caused by or aggravated by the aspiration procedure performed by VA in May 2003, is most probative in this case.  This detailed, unequivocal and well-supported medical evidence outweighs the testimony of what the Veteran claims VA doctors told him, for the reasons stated above. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that VA medical treatment actually resulted in any additional lower left leg disability.  As the weight of the evidence does not show that additional disability was caused by VA medical treatment, it is unnecessary to address any subordinate questions regarding the proximate cause of the Veteran's disability such as whether there is some instance of fault in VA treatment, or an event not reasonably foreseeable resulting in the disability. 

After a review of the record, the Board finds a preponderance of the evidence to be against the Veteran's 38 U.S.C.A. § 1151 claim for a lower left leg disability.  The record does not demonstrate that the Veteran's current lower left leg disability was caused by hospital care, medical or surgical treatment, or examination furnished by VA.  Accordingly, entitlement to compensation under 38 U.S.C.A. § 1151 for a lower left leg disability is not warranted.

In reaching the foregoing conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The elements of proper notice included informing the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Veteran was notified of the respective duties of the claimant and of VA prior to the adverse decision on appeal.  He received notice of the types of information and evidence necessary to substantiate the claim for entitlement to compensation under38 U.S.C. § 1151, as well as the division of responsibility between the Veteran and VA for obtaining that evidence, by a letter in July 2003.  Although notice under Dingess may have been inadequate in terms of vehicle or timing, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, as the Board has concluded that the preponderance of the evidence is against the Veteran's claim, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, as the claim is being denied.  

The Board also concludes that VA has met its duty to assist the Veteran in developing the evidence to support his claim.  The record contains the Veteran's service treatment records.  VA records and private treatment records are associated with the file.  An IME opinion was provided.  The Veteran and his spouse testified before the undersigned.  Statements of the Veteran and his representatives have been associated with the record.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  Neither the Veteran nor his representative has indicated that there are any available additional pertinent records to support his claim.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  



ORDER

The appeal for service connection for a personality disorder is dismissed.  

The appeal for a compensable rating for service-connected hearing loss is dismissed.  

Compensation under 38 U.S.C.A. § 1151 for a lower left leg disability is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


